Title: To George Washington from Timothy Pickering, 24 October 1799
From: Pickering, Timothy
To: Washington, George


(Private)(& Confidential) 
Sir,Trenton [N.J.] Oct. 24. 1799   
I am this evening honoured with your letter of the 20th. When I last wrote you, I had grounds to expect, on the President’s arrival; that the mission to France would be suspended, until the fate of its government should be known. This great question I supposed (& my colleagues had formed the same expectation) would be a subject of consultation: but we have been disappointed: the President alone considered and decided. Whether he has “considered it in all its relations,” he only can tell: but if he has, his conclusions are fatally erroneous: and such clearly was his reasoning on the consequences of the mission, as recited by Judge Ellsworth, after he &

Govr Davie had dined with the President. He did not consult us, because he had long deliberated on the subject, had made up his mind, & this was unchangeable. To this effect he spoke to Mr Stoddert, who after receiving a written order to get the frigate ready, called to ask him some question.
Mr Murray (in letters mostly private, which I have laid before the President) viewing the state of France within, & in its foreign relations, from a near station, supposes the Republic will not survive six months: the P. supposes it will last seven years; and desires his opinion may be remembered. The P. thinks the French Government will not accept the terms which the Envoys are instructed to propose: that they will speedily return: and that he shall have to recommend to Congress a declaration of war. Fallacious expectation! That Government will hardly hesitate about the terms; for we ask only what we have a clear right to insist on. And if we demanded any thing unreasonable—the French Government, sooner than let the envoys return & hazard immediate war, would yield every thing; with an intention of disregarding its engagements, the moment the pressure of the combined powers should cease, or that peace were made with them. But as to the French negociation producing a war with England—if it did, England could not hurt us!!! This last idea was part of Mr Ellsworth’s recital to Mr Wolcott and me: I had not patience to hear more: but have desired Mr W. to commit the whole recital to writing; which he promised to do. And yet the P. has several times, in his letters to me from Quincy, mentioned the vast importance of keeping on good terms with England!
Among the most enlightened citizens & truest friends to our country, but one opinion prevails—all deprecate the French mission, as fraught with irreparable mischiefs. Once I would have relied on the good sense of the people for a remedy of the mischiefs when assailing us: but my opinion of that good sense is vastly abated: a large proportion seem more readily to embrace falsehood than truth. But I will still hope in the interposition of Providence to save our country: I have been ever fond of the motto—“Never to despair.” I am most respectfully Sir, your obt servant

Timothy Pickering


P.S. I suspect la Fayette is coming to America: I saw lately a letter from an Emigrant in Germany, addressed to him in the United States.

